United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-1205
                                  ___________

Donnie Lair,                             *
                                         *
             Appellant,                  *
                                         *
      v.                                 *   Appeal from the United States
                                         *   District Court for the
Larry Norris, Director, Arkansas         *   Eastern District of Arkansas.
Department of Correction; G. David       *
Guntharp, Deputy Director, Central       *   [Unpublished]
Office, Arkansas Department of           *
Correction; Randall Morgan, Warden, *
Maximum Security Unit, Arkansas          *
Department of Correction; Richard E.     *
Wimberly, Major, Maximum Security        *
Unit, Arkansas Department of             *
Correction; Jimmy Via, Lt. Maximum       *
Security Unit, Arkansas Department of *
Correction, (originally sued as Jimmy    *
Vie); Mark Nordell, Sgt. Maximum         *
Security Unit, Arkansas Department of *
Correction, (originally sued as Sgt.     *
Nordell); Callaway, Sgt., Maximum        *
Security Unit, Arkansas Department of *
Correction; R. D. Allen, Maximum         *
Security Unit; Arkansas Department of *
Correction; Moses Jackson, Sgt.          *
Maximum Security Unit, Arkansas          *
Department of Correction, (originally    *
sued as Sgt. Jackson); Gary Keith, Sgt., *
Maximum Security Unit, Arkansas          *
Department of Correction, (originally    *
sued as Sgt. Keith); Arkansas             *
Department of Correction, Pine Bluff,     *
Arkansas; Steve Outlaw, Assistant         *
Warden, Maximum Security Unit,            *
Arkansas Department of Correction,        *
(originally sued as S. Outlaw),           *
                                          *
             Appellees.                   *
                                     ___________

                           Submitted: October 7, 2000
                               Filed: November 8, 2000
                                   ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

       Arkansas inmate Donnie Lair appeals the District Court’s dismissal of his civil
rights action against various prison officials. We reverse and remand.

       Lair filed this action under 42 U.S.C. §§ 1981 and 1983 alleging that the
defendants failed to protect him from an attack by another inmate, and failed to
properly train and supervise staff. An evidentiary hearing was held but not transcribed,
after which the magistrate judge recommended dismissal. The District Court, stating
it had carefully reviewed the magistrate judge’s recommendations and Lair’s timely
objections, adopted the magistrate judge’s report in its entirety and dismissed the
complaint. Because we find this review to be insufficient, we do not address the merits
of the District Court’s decision. As we noted in Jones v. Pillow, 47 F.3d 251, 252-53
(8th Cir. 1995), once a proper objection is made to the magistrate judge’s findings, the
District Court must conduct de novo review, which must, at a minimum, include
listening to the tape recording or reading the transcript of the evidentiary hearing. The

                                           -2-
presumption that de novo review was performed is negated where – as here – the
transcript was not available, and the District Court’s order indicated only that it had
reviewed the magistrate judge’s findings and recommendations and the plaintiff’s
objections without any mention of a review of the evidentiary-hearing tapes.

       Accordingly, we reverse and remand so that the District Court may conduct the
required de novo review. See Fed. R. Civ. P. 72(b).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-